Citation Nr: 1025543	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  06-24 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The Veteran served on active duty from February 1943 to March 
1946.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision from the San Diego, 
California, Department of Veterans Affairs (VA) Regional Office 
(RO). 

The Board remanded the claim in May 2009 for further development 
and consideration. 

The issue has been recharacterized as the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The Veteran participated in combat during service; he has not 
been diagnosed with PTSD; and the preponderance of the medical 
evidence does not show that the Veteran has a psychiatric 
disorder due to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric 
disorder to include PTSD have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in April 2004. 

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  

While the notification did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, no new disability rating or effective date 
for award of benefits will be assigned as the claims for service 
connection were denied.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Pursuant to the Board's remand, in December 2009, the Veteran was 
to be scheduled for a VA medical examination.  It was noted that 
the Veteran cancelled the examination and withdrew his claim.  He 
was sent a letter in December 2009 to state his intentions 
regarding his claim.  He did not reply to the request.  As such, 
the Board finds that there has been substantial compliance with 
the Board's May 2009 remand and that it is appropriate to proceed 
with adjudication of the Veteran's claim.  See 38 C.F.R. § 3.655.  

Except for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c).  The 
Veteran has not requested, in writing, that his appeal be 
withdrawn.  Therefore, the Board will review this claim.  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, and afforded the appellant the opportunity 
to give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Analysis

The Veteran essentially contends that he has an acquired 
psychiatric disorder, to include PTSD and an anxiety disorder, 
due to traumatic experiences when he participated in the Battle 
of Okinawa in World War II.  His wife has stated that the 
Veteran's behavior had changed soon after they married (in 1947) 
as he became more anxious and panic stricken.  She believes that 
the Veteran is reexperiencing his combat events.  

The Veteran's service treatment records are negative for any 
findings, complaints, or treatment of an acquired psychiatric 
disorder.  

On his application for VA benefits received in March 2004, he 
stated that the psychiatric disability began in 1946, and that he 
first had treatment in 2004.  In subsequent statements, he has 
noted psychological and psychiatric treatment since 1950, 
however, pertinent medical records prior to the 2000's have not 
been obtained.  

A VA Vet Center consultation intake sheet, dated in July 2004 
diagnosed generalized anxiety disorder, history of ethanol 
dependence, rule out dysthymic disorder, and rule out PTSD.  

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by peacetime service that is not the result of the 
Veteran's own willful misconduct.  38 U.S.C.A. § 1110. 

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To establish service connection for a disability, a claimant must 
submit: (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) competent evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV), credible supporting evidence 
that the claimed in-service stressors actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 C.F.R. § 
3.304(f).

To the extent that the Veteran declares that he has PTSD, it is 
not a condition where lay observation is competent to establish a 
diagnosis and the determination as to the presence of the 
disorder is medical in nature.  Competent medical evidence means 
evidence provided by a person who is qualified through education, 
training, or experience to offer a medical diagnosis or medical 
opinion.  38 C.F.R. § 3.159.  The diagnosis of PTSD requires 
medical evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125, that is, a diagnosis that conforms to the DSM-
IV).  38 C.F.R. § 3.304(f), supra.

In the absence of medical evidence of a diagnosis of PTSD, there 
is no valid claim for service connection.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304(f).

Finally, service connection for an acquired psychiatric disorder 
is not warranted.  There is no competent evidence linking a 
psychiatric disorder to service.  The Veteran and his wife 
genuinely believe that the Veteran's acquired psychiatric 
disorder was incurred in service.  The Veteran is competent to 
comment on his symptoms.  However, as laypersons, lacking in 
medical training and expertise, they cannot provide a competent 
opinion on a matter as complex as the etiology of the Veteran's 
acquired psychiatric disorder and their views are of no probative 
value.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(competent testimony "can be rejected only if found to be 
mistaken or otherwise deemed not credible"); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

To the extent that the Veteran is attempting to establish 
continuity of symptomatology based upon the lay statements, they 
are inconsistent with the more probative contemporaneous record.  
A veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim.  See Shaw v. Principi, 3 
Vet. App. 365 (1992).  The Veteran did not initiate this claim 
until March 2004, almost 58 years after service.  The earliest 
evidence of record of an acquired psychiatric disorder is in the 
2000's, many years after separation from service.  This period 
without treatment is evidence that there has not been a 
continuity of symptomatology from any incident of service, and it 
weighs heavily against the claim on a direct basis.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(aggravation in service may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  There is no competent evidence of record that the 
current acquired psychiatric disorder is related to service.

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection is not warranted. 


ORDER

Entitlement to an acquired psychiatric disorder to include PTSD 
is denied.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


